       Case 8:19-cv-00302-AG-KES Document 2 Filed 02/14/19 Page 1 of 1 Page ID #:60
                                                                                                             ~~~.Er~
  NAME, ADDRESS,AND TELEPHONE NUMBER OF ATTORNEYS)
  OR OF PARTY APPEARING IN PRO PER                                                                  ?UI9fE~ 14 P~ 3~ 3~
  Pritish Vora
                                                                                                     Ct~d~r,~,~ ~ i u~ CALif.
                                                                                                             S~~t~T~, Apia
  27758 Santa Marg. Pkwy,#530
  Mission Viejo, CA 92691                                                                           B Y__   I,~}1~1~



  ATTORNEYS)FOR:

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Pritish Vora                                                                   CASE NUMBER:


                                                                                               SACV19-00302 AG (KESx)
                                                              Plaintiff(s),
                                     v.
EQUIFAX INFORMATION SERVICES,LLC;
                                                                                              CERTIFICATION AND NOTICE
EXPERIAN INFORMATION SOLUTIONS,INC.;
                                                                                                OF INTERESTED PARTIES
TRANS UNION,LLC                                                                                     (Local Rule 7.1-1~
                                                             Defendants)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     Pritish Vora
or party appearing in pro per, certifies that the following listed party (or parties may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION /INTEREST


            EQUIFAX INFORMATION SERVICES, LLC
            EXPERIAN INFORMATION SOLUTIONS,INC.
            TRANS UNION,LLC




         February 14, 2019
                                                                              ~~~L~
         Date                                              Signature



                                                           Attorney of record for (or name of party appearing in pro per):

                                                                              ~'~ ~~;5~, ~~~~

CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
